DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were submitted on 07/25/2019.  These drawings are reviewed and accepted by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Di Censo et al. (US 20160093207) A1 in view of Donnelly et al. (US 10647333 B1).

Regarding claims 1, 8, and 15, Di Censo teaches:
“detecting a plurality of brain-wave patterns associated with a user” (par. 0022; ‘The housing 104 can also include brain activity sensors 236 that can detect brain waves and/or locations of the pedestrian's brain that are stimulated.’);
“in response to detecting motion of the user and a plurality of brain-wave patterns associated with the user matching a pattern, operating at least one electronic device from a plurality of electronic devices to disable access to a corresponding hazard” (par. 0022; ‘The housing 104 can also include sensors (e.g., accelerometers 232 and position sensors 234) that can detect movement and positions of the pedestrian's head (e.g., which way the pedestrian has turned his head and the direction in which his head is facing).’; par. 0024; ‘With reference now to FIGS. 2A-2D, in various embodiments of a system 200, the various pedestrian sensors 206 and environment sensors 208 can be in communication with a processor module 202 to detect hazardous objects and/or regions in the pedestrian's environment and to determine whether the pedestrian is aware of the detected hazardous objects and/or regions.’; par. 0037; ‘The system 200 can output a warning (e.g., “stop!”) to the pedestrian 452 to try to prevent the pedestrian 452 from entering the crosswalk 458.’ The warning to the pedestrian to stop suggests disabling access to a corresponding hazard.); and
“operating at least one electronic device from the plurality of electronic devices to enable access to the corresponding hazard based on receiving input from the user [[to enable access to the at least one electronic device from the plurality of electronic devices]]” (par. 0040; ‘For example, if the pedestrian 502 is looking down at his smart phone but then looks up at the path in front of him, the system 200 can determine that the pedestrian is aware of the puddle 510 and the other pedestrian 506.’ If the user is aware of a hazard, the system does not output a warning or alert, thus enabling access to the corresponding hazard.).
However, Di Censo does not expressly teach:
“receiving input from the user to enable access to the at least one electronic device from the plurality of electronic devices”, and
“wherein the input being received from the user is in response to prompting the user to correctly respond to a question previously answered by the user.”
Donnelly teaches:
“receiving input (i.e., correct answer to a question) from the user to enable access to the at least one electronic device from the plurality of electronic devices, wherein the input being received from the user is in response to prompting the user to correctly respond to a question previously answered by the user” (col. 3, lines 48-67; ‘The prompt can include a request that the operator undertake an action (e.g., by indicating a particular user input, asking a question etc.).’; col. 4, lines 13-37; ‘In the event that the operator correctly responds within the challenge response interval (and after the response time), the awareness computing system can reset the awareness challenge.’; col. 7, lines 3-20; ‘For instance, the awareness computing system can determine a response time closer to the end of the challenge response interval (e.g., response time of 25 seconds within an interval of thirty seconds) when the operator history indicates that the operator has responded quickly and/or correctly in the past.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Di Censo’s system by incorporating Donnelly’s awareness computing system in order to allow the pedestrian to access a hazardous region if the person is aware. The combination would provide enhanced safety to the user as well as the public. (Donnelly: col. 12, lines 1-5)

Regarding claims 2 (dep. on claim 1), 9 (dep. on claim 8), and 16 (dep. on claim 15), the combination of Di Censo in view of Donnelly further teaches:
“wherein detecting motion of the user, furthering comprises: detecting an acceleration associated with the user by utilizing a plurality of monitoring electronic devices” (Di Censo: par. 0022; ‘The housing 104 can also include sensors (e.g., accelerometers 232 and position sensors 234) that can detect movement and positions of the pedestrian's head (e.g., which way the pedestrian has turned his head and the direction in which his head is facing).’).

Regarding claims 3 (dep. on claim 1), 10 (dep. on claim 8), and 17 (dep. on claim 15), the combination of Di Censo in view of Donnelly further teaches:
“wherein detecting the plurality of brain-wave patterns associated with the user, further comprises: receiving the detected plurality of brain-wave patterns by utilizing the plurality of monitoring electronic devices; and comparing the received plurality of brain-wave patterns to a preferred pattern” (Di Censo: par. 0032; ‘For example, in various embodiments, the system 200 can employ machine learning to identify brain activity signal patterns when the pedestrian is engaged in certain distracting activities (e.g., talking on the phone, typing an e-mail or text message, and watching a video on his smart phone). If the system 200 detects identified brain activity signal patterns, then the system 200 can determine that the signal patterns are an indication that the pedestrian is engaged in an activity that may distract him from seeing a hazardous object and/or region.’ It would be obvious to one of ordinary skill that a preferred pattern would be the pattern associated with not being distracted.).

Regarding claims 4 (dep. on claim 3), 11 (dep. on claim 10), and 18 (dep. on claim 17), the combination of Di Censo in view of Donnelly further teaches:
“wherein the preferred pattern is defined by the user prior to activation of the plurality of monitoring electronic devices utilized to detect the plurality of brain-wave patterns associated with the user” (Di Censo: par. 0032; ‘For example, in various embodiments, the system 200 can employ machine learning to identify brain activity signal patterns when the pedestrian is engaged in certain distracting activities (e.g., talking on the phone, typing an e-mail or text message, and watching a video on his smart phone). If the system 200 detects identified brain activity signal patterns, then the system 200 can determine that the signal patterns are an indication that the pedestrian is engaged in an activity that may distract him from seeing a hazardous object and/or region.’ It would be obvious to one of ordinary skill that a preferred pattern would be the pattern associated with not being distracted.).
Claims 5-7, 12-14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Di Censo in view of Donnelly as applied to claim 1 above, and further in view of Rossi et al. (US 20160343241 A1).

Regarding claims 5 (dep. on claim 1), 12 (dep. on claim 8), and 19 (dep. on claim 15), the combination of Di Censo in view of Donnelly further teaches:
“wherein operating the at least one electronic device from the plurality of electronic devices to disable access to the corresponding hazard, further comprises: automatically identifying the corresponding hazard in a physical environment” (Di Censo: par. 0032; ‘In block 306, if the processor 210 determines that the pedestrian and/or the detected hazardous object and/or region are on a collision course, then the process 300 can proceed to block 308, wherein the processor 210 determines whether the pedestrian is aware of the detected hazardous object and/or region.’).
However, Di Censo in view of Donnelly does not expressly teach:
“determining the at least one electronic device from the plurality of electronic devices is capable of denying access to the corresponding hazard”; and
“disabling the determined at least one electronic device from the plurality of electronic devices capable of denying access to the corresponding hazard.”
Rossi teaches systems and methods for self-administering test to verify operation of various components within a hazard detection system are described herein. (abstract) These components may be smart door locks, door openers, garage openers, etc., all of which can deny access to hazards (par. 0218; ‘Rather, the described methods and systems for intuitive status signaling at opportune times are widely applicable to any of a variety of smart-home devices and including, but not limited to, … smart door locks… garage door openers, door openers… or other smart home devices. ). These devices can be tested for functionality (par. 0167; ‘FIG. 15 shows an illustrative process 1500 for testing whether the buzzer works, according to an embodiment.’), which suggests “determining the at least one electronic device from the plurality of electronic devices is capable of denying access to the corresponding hazard”.
Rossi also teaches:
“disabling the determined at least one electronic device from the plurality of electronic devices capable of denying access to the corresponding hazard” (par. 0126; ‘When no hazard event is detected or there is no need for alarm 534 to be active, processor 530 can disable circuitry 546. Disabling circuitry 546 saves power lost during the operation of circuitry 546 and as well as power that would otherwise be consumed by alarm 534.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Di Censo in view of Donnelly’s pedestrian information system by incorporating Rossi’s hazard detection system testing in order to determine whether a device capable of denying access to the corresponding hazard.  The combination provides a way of informing a user of potential issues that any of his or her hazard detection systems may have. (Rossi: abstract)

Regarding claims 6 (dep. on claim 1), 13 (dep. on claim 8), and 20 (dep. on claim 15), the combination of Di Censo in view of Donnelly and Rossi further teaches:
“wherein prompting the user to correctly respond to the question, further comprises: determining the at least one of the plurality of electronic devices associated with the user inputting a request to enable access of the previously disabled at least one electronic device from the plurality of electronic devices is capable of denying access to the corresponding hazard” (Rossi: par. 0218; ‘Rather, the described methods and systems for intuitive status signaling at opportune times are widely applicable to any of a variety of smart-home devices and including, but not limited to, … smart door locks… garage door openers, door openers… or other smart home devices. )); and
“displaying the question on the determined at least one electronic device from the plurality of electronic devices associated with the user input request to enable access” (Di Censo: par. 0033; ‘In various embodiments in which the system 200 operates on a pedestrian's smart phone, the alert can include a visual alert on a display screen of the smart phone. The visual alert can include an image of the detected hazardous object and/or region as well as a textual alert. In various embodiments, the system 200 can communicate with a head-mounted display device or other computerized eyewear, such as Google Glass®, and the visual alert can be displayed on an eyepiece in the pedestrian's field of view.’ It would be obvious to one of ordinary skill display the Donnelly’s question to Di Censo’s display device.).

Regarding claims 7 (dep. on claim 1) and 14 (dep. on claim 8), the combination of Di Censo in view of Donnelly and Rossi further teaches:
“wherein prompting the user to correctly respond to the question previously answered by the user, further comprises: comparing the received input to an answer previously provided by the user” (Donnelly: col. 7, lines 3-20; ‘The operator history can indicate, for example, how well the operator has responded to previous awareness challenges.’); and
“in determining the prompted input matches the answer previously provided by the user, enabling access of the at least one electronic device from the plurality of electronic devices capable of allowing access to the corresponding hazard” (Di Censo: par. 0040; ‘For example, if the pedestrian 502 is looking down at his smart phone but then looks up at the path in front of him, the system 200 can determine that the pedestrian is aware of the puddle 510 and the other pedestrian 506.’ If the user is aware of a hazard, the system does not output a warning or alert, thus enabling access to the corresponding hazard.).
 
Conclusion
Other pertinent prior art are listed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658